Case 1:20-cv-01217-WJM-NYW Document 58 Filed 06/26/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

  Civil Action No. 20-cv-1217-WJM-NYW

  CORLISS FOWLER,

        Plaintiffs,

  v.

  ETHICON, INC., and
  JOHNSON & JOHNSON,

        Defendants.


    ORDER REGARDING OUTSTANDING MOTIONS, FURTHER MOTION PRACTICE,
                         AND NEW DEADLINES


        Before the Court are the following: (i) Defendants’ Motion for Partial Summary

  Judgment (ECF No. 20); (ii) U.S. District Judge Joseph R. Goodwin’s April 10, 2019

  Order to Show Cause (ECF No. 25); and (iii) the parties’ Joint Status Report (ECF

  No. 55).

        With respect to these items, the Court ORDERS as follows:

  1.    Defendants’ Motion for Partial Summary Judgment (ECF No. 20) is GRANTED.

        At the conclusion of this case, judgment will enter in Defendants’ favor on

        Plaintiff’s Counts II, IV, IX, XIII, XIV, and XV. The Court acknowledges Plaintiff’s

        argument that the Court should deny Defendants’ motion as moot because

        Plaintiff represents that she will not pursue these Counts at trial. However,

        Plaintiff has shown no intention of dismissing these Counts either. If Plaintiff will

        not dismiss these Counts and judgment does not enter on them, then they will
Case 1:20-cv-01217-WJM-NYW Document 58 Filed 06/26/20 USDC Colorado Page 2 of 3




         simply be unresolved at the end of the case, which is impermissible.

  2.     The Court will not grant Defendants “leave to file a supplemental summary

         judgment motion.” (ECF No. 55 at 2.) The deadline for dispositive motions has

         long since expired.

  3.     The April 10, 2019 Order to Show Cause (ECF No. 25) is DISCHARGED, given

         the parties’ agreement that the basis for the order was later corrected to Judge

         Goodwin’s satisfaction.

  4.     All of Judge Goodwin’s affirmative rulings on Rule 702 issues (i.e., rulings that an

         expert is or is not qualified, an opinion is or is not admissible, etc.) from MDL

         “waves” 1–7 will continue to control in this de-consolidated action. Matters that

         Judge Goodwin explicitly deferred, or that he did not rule upon, will be addressed

         after the Final Pretrial Conference (see below).

  5.     No later than June 30, 2020, the parties shall jointly contact the chambers of

         U.S. Magistrate Judge Nina Y. Wang to schedule a Final Pretrial Conference. 1

  6.     In the Final Pretrial Order, the parties will designate their expert witnesses.

         Plaintiff’s concern that “the parties have not yet determined which of their several

         experts will be called” (ECF No. 55 at 15) will then be moot. Accordingly, within

         30 days of Judge Wang entering the Final Pretrial Order, the parties may—

         assuming proper conferral under D.C.COLO.LCivR 7.1(a)—file Rule 702 motions

         on any argument previously raised that Judge Goodwin (a) “reserved” for a later

         stage of the case, or (b) did not rule upon in any way. Briefing on those motions


         1
            If the parties continue to request a trial of longer than five days, the parties are
  reminded of the need to schedule a status conference before the undersigned after the Final
  Pretrial Order enters, per WJM Revised Practice Standard IV.A.3.


                                                  2
Case 1:20-cv-01217-WJM-NYW Document 58 Filed 06/26/20 USDC Colorado Page 3 of 3




        shall then proceed according to D.C.COLO.LCivR 7.1(d).

  7.    Plaintiff may supplement her expert disclosures based on changes in her medical

        condition since October 2018, but only to the extent such supplementation

        comes from a percipient expert witness, such as a treating physician. In other

        words, it must be the sort of supplementation that could have been disclosed

        under Federal Rule of Civil Procedure 26(a)(2)(C) (whether or not it was

        originally disclosed under that Rule).


        Dated this 26th day of June, 2020.

                                                     BY THE COURT:



                                                     ______________________
                                                     William J. Martinez
                                                     United States District Judge




                                                 3
